DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10,11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0223998 A1 (Hoshino).
	Hoshino discloses, referring primarily to figures 1 and 2, a low dielectric substrate (1) for high-speed millimeter-wave communication comprising a quartz glass cloth (3, [0086]) and an organic resin (2, [0102]), wherein the quartz glass cloth has a dielectric loss tangent of 0.0001 to 0.0015 at 10 GHz and a dielectric constant of 3.0 to 3.8 at 10 GHz ([0154], [0094]), and the organic resin has a dielectric loss tangent within a range of 80% to 150% of the dielectric loss tangent of the quartz glass cloth at 10 GHz and a dielectric constant within a range of 50% to 110% of the dielectric constant of the quartz glass cloth at 10 GHz ([0094], Table 1) [claim 1], wherein the organic resin has a dielectric loss tangent of 0.0001 to 0.0020 at 10 GHz and a dielectric constant of 2.0 to 4.0 at 10 GHz ([0094], Table 1) [claim 4], having a dielectric loss tangent of 0.0001 to 0.0015 at 10 GHz and a dielectric constant of 2.0 to 3.8 at 10 GHz ([0094], Table 1) [claims 7, 10], wherein the organic resin is a fluorine-based resin ([0046]) [claims 11, 14, 15].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 5, 6, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino.

	Regarding claim 2, Hoshino discloses the claimed invention as described above with respect to claim 1 and including further comprising a silica powder ([0072]). Hoshino does not specifically state that the silica powder has an average particle size of 30 µm or less [claim 2]. However, such a modification would involve a mere change in size of the particles which has been held to be within the skill of the ordinary artisan (MPEP 2144.04). Therefore, it would have been obvious, to one having ordinary skill in the art, to use silica powder with the claimed average particle size in the invention of Hoshino. The motivation for doing so would have been to fit the required size constraints. 	Additionally, the modified invention of Hoshino teaches, wherein the silica powder has a dielectric loss tangent of 0.0001 to 0.0015 at 10 GHz and a dielectric constant of 3.0 to 3.8 at 10 GHz ([0094], Table 1) [claim 3], wherein the organic resin has a dielectric loss tangent of 0.0001 to 0.0020 at 10 GHz and a dielectric constant of 2.0 to 4.0 at 10 GHz ([0094], Table 1) [claim 5], wherein the organic resin has a dielectric loss tangent of 0.0001 to 0.0020 at 10 GHz and a dielectric constant of 2.0 to 4.0 at 10 GHz ([0094], Table 1) [claim 6], having a dielectric loss tangent of 0.0001 to 0.0015 at 10 GHz and a dielectric constant of 2.0 to 3.8 at 10 GHz ([0094], Table 1) [claim 8], having a dielectric loss tangent of 0.0001 to 0.0015 at 10 GHz and a dielectric constant of 2.0 to 3.8 at 10 GHz ([0094], Table 1) [claim 9], wherein the organic resin is a fluorine-based resin ([0046]) [claims 12, 13].
Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 16-20 state the limitation “wherein the fluorine-based resin is a polytetrafluoroethylene derivative, and the low dielectric substrate for high-speed millimeter-wave communication has a dielectric loss tangent of 0.0001 to 0.0005 at 10 GHz and a dielectric constant of 2.2 to 3.7 at 10 GHz.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847